



COURT OF APPEAL FOR ONTARIO

CITATION: Chimienti v. Windsor (City), 2013
    ONCA 270

DATE: 20130426

DOCKET: C56055

Weiler, Sharpe and Rouleau JJ.A.

BETWEEN

Mark Chimienti and Patricia Chimienti

Plaintiffs (Appellants)

and

The Corporation of the City of Windsor, Windsor
    Police Services Commission, All Detectives of the Windsor Police Service,
    Constable Jane Doe, Constable John Doe and Kim Bertholet

Defendants (Respondents)

Kendal McKinney, for the appellants

Alexander R. Szalkai, for the respondents

Heard and released orally: April 19, 2013

On appeal from the order of Justice Steven Rogin of the Superior
    Court of Justice, dated August 13, 2012.

[1]

The issue on this appeal is whether the motion judge erred in refusing
    to grant leave to the appellants to amend their statement of claim to allege
    malice and whether a named defendant should be substituted for Constables John
    Doe and Jane Doe.

[2]

The order of Quigley J. was clear.  It dismissed the action against the
    Corporation of the City of Windsor, Windsor Police Services Commission, and the
    individual police defendants (the WPS defendants)

[3]

The appellants rely on the reasons of Quigley J.  They argue that when
    those reasons are read as a whole, they indicate that although Quigley J.
    dismissed the claims in negligence as being out of time, he granted leave to
    amend to plead malice. The appellant did not return before Quigley J., and,
    pursuant to rule 59.06(1), ask him to amend his order dismissing the claim so
    as to allow him to plead allegations of malice.  Nor did he bring a motion
    before another judge as suggested by Quigley J. and couple it with a motion to
    amend Quigley J.s order.  Rather, he chose to appeal the order dismissing the
    action against the WPS defendants. On that appeal, the appellant did not
    challenge the order of Quigley J. on the ground that it did not give him leave
    to amend to plead malice. The order of Quigley J. was confirmed by the Court of
    Appeal and it is now too late to challenge the validity of that order.

[4]

Accordingly, the appeal is dismissed. Costs of the appeal are to the
    respondent and are fixed in the amount of $7,500 plus HST.

K.M. Weiler
    J.A.

Robert J. Sharpe
    J.A.

Paul Rouleau
    J.A.


